McGILL, Justice.
This is an appeal from a judgment of the County Court of Dallas County, Texas, at Law Number One, rendered in a condemnation proceeding instituted in that court by appellee as plaintiff against appellant and others as defendants. Trial was to a jury. The sole issue submitted and answer thereto was
“Special Issue No. 1. What do you find from a preponderance of the evidence was the cash market value of the subject property on October 22, 1951? Answer in dollars, if any, and in cents, if any.
“Answer: $1800.00 (Eighteen hundred dollars)”.
On this answer the court rendered judgment that the petitioner have and recover from defendants fee simple title to the property described as:
“Lots 1 and 2, Block 8 of Bonita Plaza, an addition to the City of Dallas, Texas, according to the Map or Plat thereof recorded in Vol. 8, page 146, MRDCT, and all adjoining and contiguous property owned or claimed by said defendants.”
Appellant has presented and briefed twenty-one points of error. We find it necessary to discuss only one of them, i. e., that no jurisdiction attached to the trial court because the description of the property set forth in the petition is vague, indefinite and uncertain. This description is:
“ * * * the following described property situated within the corporate limits of the City of Dallas, Dallas County, Texas, and being more particularly described as follows, to-wit: Situated in Dallas County, Texas, and being Lots 1 and 2, Block 8 of Bonita Plaza, an Addition to the City of Dallas, Texas, according to the Map or Plat thereof recorded in Vol. 8, page 146, MRDCT, and all adjoining and contiguous property owned or claimed by said defendants.”
In the award of the Commissioners the description in the petition and order appointing the commissioners is referred to and the property specifically described as:
“Situated in DCT, and being Lots 1 and 2 Block 8 of Bonita Plaza, an *327Addition to the CDT, according to the Map or Plat thereof recorded in Vol. 8, page 146, MRDCT, and all adjoining and contiguous property owned or claimed by said Defendants.”
Article 3264, R.C.S. Vernon’s Ann.Civ.St, provides that in condemnation proceedings
“The party desiring to condemn the property after having failed to agree with the owner of the land on the amount of damages shall file a statement in writing with the county judge of the county in which the land or part thereof is situated. It shall describe the land sought to be condemned, * * * »
If the description of the land sought to be condemned fails to identify it the jurisdiction of the court never attaches. Wooten v. State, 142 Tex. 238, 177 S.W.2d 56, 57, citing Parker v. Fort Worth & D. C. Ry. Co., 84 Tex. 333, 19 S.W. 518, 519; Adams v. San Angelo Water Works Co., Tex.Civ.App., 25 S.W. 165.
“The description must be ' such that a surveyor, or other person skilled in such matters, could take such description and definitely locate the same on the ground. It must meet the same requirements as are necessary -for a description in a deed.” City of Dallas v. Megginson, Tex.Civ.App., 222 S.W.2d 349, loc. cit. 351 (5,6) (w.r.n.r.e.).
The description here in no way identifies “All adjoining and contiguous property owned or claimed by said defendants.” No officer, no matter how skilled in such matters could from such description alone place appellee in possession of the property sought to be condemned. Under the above cited authorities and many others that could be cited the court was without jurisdiction to determine the description, the description in the statement required to be filed by Art. 3264 being totally insufficient to describe the land sought to be condemned.
Therefore, the judgment of the trial court is reversed and the condemnation proceeding is dismissed. Wooten v. State, supra.